1 A.3d 602 (2006)
203 N.J. 157
Raymond Arthur ABBOTT, a minor, by his Guardian Ad Litem, Frances ABBOTT; Arlene Figueroa, Frances Figueroa, Hector Figueroa, Orlando Figueroa and Vivian Figueroa, minors, by their Guardian Ad Litem, Blanca Figueroa; Michael Hadley, a minor, by his Guardian Ad Litem, Lola Moore; Henry Stevens, Jr., a minor, by his Guardian Ad Litem, Henry Stevens, Sr.; Caroline James and Jermaine James, minors, by their Guardian Ad Litem, Mattie James; Dorian Waiters and Khudayja Waiters, minors, by their Guardian Ad Litem, Lynn Waiters; Christina Knowles, Daniel Knowles, and Guy Knowles, Jr., minors, by their Guardian Ad Litem, Guy Knowles, Sr.; Liana Diaz, a minor, by her Guardian Ad Litem, Lucila Diaz; Aisha Hargrove and Zakia Hargrove, minors, by their Guardian Ad Litem, Patricia Watson; and Lamar Stephens and Leslie Stephens, minors, by their Guardian Ad Litem, Eddie Stephens, Plaintiffs-Respondents,
v.
Fred G. BURKE, Commissioner of Education; Edward G. Hofgesang, New Jersey Director of Budget and Accounting; Clifford A. Goldman, New Jersey State Treasurer; and New Jersey State Board of Education, Defendants-Respondents, and
Board of Education of City of Asbury Park, Board of Education of City of Bridgeton, Board of Education of City of Burlington, Board of Education of City of East Orange, Board of Education of City of Elizabeth, Board of Education of Gloucester City, Board of Education of Town of Harrison, Board of Education of Keansburg Borough, Board of Education of City of Passaic, State-Operated School District of Paterson, Board of Education of Pemberton Township, Board of Education of City of Perth Amboy, Board of Education of City of Plainfield, Board of Education of Salem City, Board of Education of Town of Phillipsburg, and Board of Education of City of Trenton, Intervenors-Movants, and
Board of Education of Camden City, Board of Education of Irvington, Board of Education of Millville, Board of Education of State-Operated School District of the City of Newark, Board of Education of Pleasantville, and Board of Education of Vineland, Intervenors.
M-1336 September Term 2005,
42,170
Supreme Court of New Jersey.
May 22, 2006.[*]
*603 This matter having come before the Court on the application of sixteen Intervenor Districts seeking clarification of the Court's Order of May 9, 2006, in respect of the following:
(1) Whether the Court intended an expedited schedule for Department of Education (DOE) determinations and district appeals of the 2006-2007 budgets and, if so, what is the expedited schedule;
(2) Whether the Court intended funding for facilities coming on-line in 2006-2007 to be independent of the flat-funded budgets in accordance with the Attorney General's representation that approximately $40 million had been set aside for those new facilities and, if so, whether the Court intended to preserve the districts' right to appeal if the DOE's determination on new facilities' funding is inadequate to meet a district's needs;
(3) Whether the Court intended the districts' right to appeal to be limited to existing demonstrably needed programs, services, or positions;
(4) Whether the Court intended to incorporate the Attorney General's representation at oral argument that supplemental funding will remain at FY2006 levels; and
(5) Whether the Court granted or denied the State's request to increase the tax levy of eight Abbott districts.
And plaintiffs having submitted a letter brief in support of Intervenors' application,
And defendants having submitted a letter brief in opposition to the motion,
And the Court having determined that the request for clarification of its Order in respect of the DOE's determinations and district appeals for FY 2007 budgets has been addressed by the State's representation that DOE does not anticipate taking more than two weeks to issue its budget decisions once a district has submitted a budget with all requested information,
And the Court having further determined that the request for clarification of the its Order in respect of funding for the opening of new and renovated facilities has been addressed by the State's representation that it is committed to provide all funds necessary to bring the new and renovated facilities "on line,"
And the Court having determined that its May 9, 2006, Order addresses the remaining issues raised by movants so that clarification is not warranted,
And good cause appearing;
IT IS ORDERED that DOE shall issue its budget decisions no more than fourteen days from the later of May 31, 2006, or the date it receives a district's budget that includes all requested information; and it is further
ORDERED that the time frames for district budget appeals, as set forth in N.J.A.C. 6A:10A-9.8, shall otherwise remain in effect; and it is further
ORDERED that DOE shall apply Educational Opportunity Aid (EOA) monies that become available as a result of increased tax levies in designated districts to support funding for all new and renovated facilities opening in FY 2007; and it is further
ORDERED that the State shall fund, in accordance with its representations at oral argument and as supplemented by application of the foregoing paragraph, the opening expenses for all new and renovated facilities that come "online" in FY 2007, and that there shall be a right of appeal should a district claim that such necessary *604 funding has not been made available; and it is further
ORDERED that the remaining requests for clarification of the Court's May 9, 2006, Order are denied.
For granting in part; denial in part Chief Justice PORITZ and Justices LONG, ZAZZALI, ALBIN and WALLACE5.
For concurrence in part; dissent in partJustices LaVECCHIA and RIVERA-SOTO2.
NOTES
[*]  Editor's Note: This order of the New Jersey Supreme Court in Abbott v. Burke, filed by the Court in May 22, 2010, was originally published in the advance sheet at 196 N.J. 348. The order was inadvertently withdrawn from the bound volume. This publication corrects that error.